Title: To Thomas Jefferson from Daniel Ludlow, 28 June 1805
From: Ludlow, Daniel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 28th June 1805
                  
                  In the letter which I had the honor of writing you by this mornings post, I omitted inclosing you Capn William Hazards receipt, the same you have herewith— 
                  I have the honor to remain Sir Your most obedt Serv
                  
                     D
                           an 
                         Ludlow 
                     
                  
               